Citation Nr: 1642436	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  14-10 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial disability rating greater than 10 percent as of June 12, 2002; 20 percent as of July 19, 2007, and 40 percent as of September 13, 2013 for chronic prostatitis (rated together with previously service-connected urethral scarring as a single disease).  

2.  Entitlement to a combined total rating higher than 50 percent prior to September 13, 2013.  

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU)  

4.  Entitlement to an effective date earlier than November 21, 2005 for the assignment of a 10 percent disability rating for residual, right kidney nephrolithiasis.

5.  Entitlement to an effective date earlier than December 13, 2012 for the grant of service connection for abdominal surgical scars.
  
(The Veteran's appeal of his claim seeking service connection for a blood/immunological disorder is addressed in separate, concurrently-issued decision.)  


REPRESENTATION

The Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran reports serving on active duty from February 1978 to February 1982; other records indicate his period of active service ceased in August 1991.  Clarification of the dates of the Veteran's active service is requested in the Board's concurrently-issued remand.   

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in January 2007, July 2013, and October 2013 by a Department of Veterans Affairs (VA) Regional Office (RO).

In October 2009, the Board remanded the issue of entitlement to a TDIU for the issuance of a statement of the case (SOC), and the Veteran subsequently perfected an appeal of this issue.  The Board remanded the TDIU claim for further development in October 2012 and June 2013, and in April 2014, the Board again remanded this claim for development, as well as the earlier effective date and increased rating claims captioned above the issuance of a SOC.  The Veteran has since perfected an appeal of these claims.

In July 2013, the Veteran presented testimony at an RO formal hearing, and in November 2015, the Veteran testified at a hearing conducted by the undersigned Veterans Law Judge.   

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

As referenced in the Board's separate, concurrently-issued decision addressing the Veteran's claim seeking service connection for a blood/immunological disorder, the Board is remanding that claim to clarify the dates of the Veteran's period(s) of active service, obtain any outstanding service treatment records, obtain the Veteran's records from the Social Security Administration, and obtain a VA medical opinion regarding the etiology of the Veteran's claimed blood/immunological disorder.  Notably, when last remanding that claim and the Veteran's claim seeking a TDIU in April 2014, the Board requested this medical opinion, as well as an opinion regarding the impact of the Veteran's service-connected disabilities on his ability to obtain and maintain employment.  However, neither opinion has been obtained.  

In order to ensure completion of the development requested with regard to the Veteran's claim seeking a TDIU per Stegall v. West, 11 Vet. App. 268, 271 (1998), and as the other development requested in the Board's separate concurrently-issued decision could produce evidence relevant to the remaining claims on appeal, this case is REMANDED for the following actions:

1.  Complete the development outlined in the Board's April 2014 remand directives, to include the TDIU medical opinion.  

2.  Complete the development in the concurrently-issued Board remand addressing the Veteran's claim seeking service connection for a blood/immunological disorder.

3.  Finally, readjudicate the claims on appeal.  If the full benefit sought with regard to any claim remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

